Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-244683, filed on 06/05/2019.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/05/2019, 03/13/2020, 07/07/2020, 08/17/2020 and 03/04/2021 have been considered by the examiner.
Oath/Declaration
5.	Oath/Declaration as file 06/05/2019 is noted by the Examiner.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
8.	Claims 1 and 2 disclose a content of the P in the Ni pipe is “0.5 to 5 wt %” and “1 to 5 wt %”, respectively. However, there seems to be no basis in the original specification for a combination of these two ranges with these specific boundary values. The description filed only discloses that the temperature resistance of the spring probes can be successfully improved by restricting both the lower and the upper boundaries of said range from 0.5 to 10 wt % to 1 to 5 wt % to 2 to 4 wt % (See paragraph [0072] of the Specification). There is no direct and unambiguous disclosure that only the upper boundary of the range may be restricted from 10 to 5 wt % while maintaining the lower boundary at 0.5 wt %. This issue could be overcome by amending the range of phosphorus to “1 to 5 wt %” as disclosed in original claim 2.
9.	Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as claim 1.
10.	Claims 2-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.
11.	Claims 17-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 16.
12.	Please make the proper corrections.
Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Numata et al. US 2014/0028343 (Provided by Applicant; Hereinafter Numata).
Regarding claim 1, Numata teaches a contact probe (Figs. 2, 7) comprising: 
a nickel pipe (Figs. 2, 7; [0060-0063, 0092-0094]) comprising a coiled spring structure (Figs. 2, 7; [0060-0063, 0092-0094]), wherein the Ni pipe comprises 0.5 to 5 wt % of phosphorus (P) (Figs. 2, 7; [0060-0063, 0092-0094]). 
Regarding claim 2, Numata further teaches the contact probe according to claim 1, wherein a content of the P in the Ni pipe is 1 to 5 wt % (Figs. 2, 7; [0060-0063, 0092-0094]). 
Regarding claim 3, Numata further teaches the contact probe according to claim 1, wherein a content of the P in the Ni pipe is 2 to 4 wt % (Figs. 2, 7; [0060-0063, 0092-0094]). 
Regarding claim 4, Numata further teaches the contact probe according to claim 1, further comprising: a plunger connected to the Ni pipe (Figs. 2, 7; [0060-0063, 0092-0094]). 
Regarding claim 5, Numata further teaches an electrical connection jig (Figs. 2, 7; [0060-0063, 0092-0094]; discloses an inspection jig provided with a contact) comprising the contact probe according to claim 1 (See Rejection of Claim 1). 
Regarding claim 6, Numata further teaches the contact probe according to claim 2, further comprising: a plunger connected to the Ni pipe (Figs. 2, 7; [0060-0063, 0092-0094]). 
(Figs. 2, 7; [0060-0063, 0092-0094]; discloses an inspection jig provided with a contact) comprising the contact probe according to claim 2 (See Rejection of Claim 2). 
Regarding claim 8, Numata teaches an electrical connection jig (Figs. 2, 7; [0060-0063, 0092-0094]; discloses an inspection jig provided with a contact) comprising the contact probe according to claim 6 (See Rejection of Claim 6). 
Regarding claim 9, Numata further teaches the contact probe according to claim 3, further comprising: a plunger connected to the Ni pipe (Figs. 2, 7; [0060-0063, 0092-0094]). 
Regarding claim 10, Numata teaches an electrical connection jig (Figs. 2, 7; [0060-0063, 0092-0094]; discloses an inspection jig provided with a contact) comprising the contact probe according to claim 3 (See Rejection of Claim 3). 
Regarding claim 11, Numata teaches an electrical connection jig (Figs. 2, 7; [0060-0063, 0092-0094]; discloses an inspection jig provided with a contact) comprising the contact probe according to claim 9 (See Rejection of Claim 9). 
Regarding claim 12, Numata teaches an electrical connection jig (Figs. 2, 7; [0060-0063, 0092-0094]; discloses an inspection jig provided with a contact) comprising the contact probe according to claim 4 (See Rejection of Claim 4). 
Regarding claim 13, Numata further teaches the contact probe according to claim 1, further comprising: a further coiled spring structure (Figs. 2, 7; [0060-0063, 0092-0094]) spaced apart from the coiled spring structure (Figs. 2, 7; [0060-0063, 0092-0094]). 
([0016, 0076, 0082, 0101-0113]; gold plating layer). 
Regarding claim 15, Numata further teaches the contact probe according to claim 4, wherein the plunger is connected to the Ni pipe between the spring structure and an end of the Ni pipe (Figs. 2, 7; [0060-0063, 0092-0094]). 
Regarding claim 16, Numata teaches a nickel (Ni) pipe (Figs. 2, 7) comprising: a coiled spring structure, wherein the Ni pipe comprises 0.5 to 5 wt % of phosphorus (P) (Figs. 2, 7; [0060-0063, 0092-0094]). 
Regarding claim 17, Numata further teaches the Ni pipe according to claim 16, wherein a content of the P in the Ni pipe is 1 to 5 wt % (Figs. 2, 7; [0060-0063, 0092-0094]). 
Regarding claim 18, Numata further teaches the Ni pipe according to claim 16, wherein a content of the P in the Ni pipe is 2 to 4 wt % (Figs. 2, 7; [0060-0063, 0092-0094]). 
Regarding claim 19, Numata further teaches the Ni pipe according to claim 16, further comprising: a gold layer on an inner periphery of the Ni pipe ([0016, 0076, 0082, 0101-0113]; gold plating layer). 
Regarding claim 20, Numata teaches a method of forming a nickel (Ni) pipe (Figs. 2, 7), the method comprising: 
forming a Ni pipe structure using electrodeposition (Figs. 2, 7; [0060-0063, 0092-0094])  and a solution comprising phosphorus (P) so the Ni pipe structure comprises 0.5 to 5 wt % of P (Figs. 2, 7; [0060-0063, 0092-0094]); and patterning the Ni pipe structure to form a coiled spring structure (Figs. 2, 7; [0060-0063, 0092-0094]). 
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. US 2017/0167004 - Steel composition used for forming e.g. coil spring steel, comprises carbon, silicon, manganese, chromium, copper, vanadium, nickel, phosphorus, sulfur and iron.
Park et al. US 2018/0163287 - Coil spring steel used for forming molded product for automotive component, comprises preset amount of carbon, silicon, manganese, phosphorus, sulfur, chromium, copper, vanadium, aluminum, titanium, molybdenum, nickel, and iron.
Chung US 2020/0124637 - Probe part for pogo pin of test socket for inspecting electrical characteristic of semiconductor device, has contact unit whose end is in contact with test material, and first body part whose end is combined in end of second body part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867